Gordon McCloud, J.
¶36 (dissenting) — The question before us is whether J.S.’s14 civil lawsuit against these particular defendants can proceed or whether federal law shields Backpage15 from suit. In 1996, Congress passed the Communications Decency Act (CDA), 47 U.S.C. § 230, a statute that gives “interactive service providers” such as Backpage immunity from lawsuits based on the “content” of ads composed and posted on their sites by others. See 47 U.S.C. § 230(c)(1). Before it passed this statute, Congress weighed the competing policies of fostering robust interactive service provider growth, promoting self-policing by the interactive service provider industry, and protecting against victimization by Internet advertisements. In the CDA, Congress struck the balance in favor of immunity for “interactive service providers” but not for “content providers.”
¶37 We must now decide whether Backpage fits within the CDA’s broad definition of an “interactive ... service ... provider” under subsection 230(c)(1), entitled to immunity from suit for content published on its website, or whether it is, instead, an “information content provider” that is not immune. The majority holds that J.S.’s complaint would support a claim that Backpage functions as an “information content provider” because it alleged that Backpage maintains content requirements for advertisements posted on its website that surreptitiously guide pimps on how to post illegal, exploitative ads. But J.S.’s complaint clearly alleges that another content provider, not Backpage, provided the content for the advertisements. J.S. thus seeks to hold Backpage liable as a publisher or speaker of that information. Subsection 230(c)(1) therefore bars J.S.’s claims. Accordingly, I would reverse the trial court’s decision to deny the defendant’s Civil Rule (CR) 12(b)(6) motion to dismiss the complaint. I respectfully dissent.
*117FACTUAL ALLEGATIONS16
¶38 The complaint alleges that pimps posted advertisements displaying J.S. for sale for prostitution on the “escort” section of Backpage’s website. Clerk’s Papers (CP) at 1-2. Adult customers then responded to these advertisements and raped J.S. multiple times. CP at 2. The pimps posted these advertisements by using a computer; they had no personal contact with Backpage personnel. CP at 12.
¶39 The complaint further alleges that Backpage maintains content requirements for advertisements posted on its website and removes ads that violate these requirements. CP at 6. Backpage prohibits the use of sexually explicit language; naked images; images using transparent clothing, graphic box, or pixelization to cover bare breasts or genitalia; certain code words; suggesting an exchange of sex acts for money; and advertising an illegal service. CP at 8.
¶40 Users must also agree to certain content requirements to post advertisements on the “escort” section of the Backpage website. These requirements bar posting “obscene or lewd and lascivious graphics or photographs which depict genitalia or actual or simulated sexual acts”; “any solicitation directly or in ‘coded’ fashion for any illegal service exchanging sexual favors for money or other valuable consideration”; “any material on the Site that exploits minors in any way”; or “any material on the Site that in any way constitutes or assists in human trafficking.” CP at 9-10. Backpage also requires users to agree that they are “at least 18 years of age or older and not considered to be a minor in my state or residence.” CP at 10.
¶41 J.S. alleges that all of the advertisements about J.S. complied with Backpage’s content requirements. CP at 16, 18, 20-21. We interpret this as an allegation that those *118advertisements complied with Backpage’s requirements for language and images but failed to comply with Backpage’s rules barring advertisements for illegal services and exploitation of minors because Backpage’s alleged illegal exploitation of minors forms the gravamen of the complaint.
PROCEDURAL BACKGROUND
¶42 On September 5, 2012, J.S. filed a first amended complaint, raising state law claims for damages against the current defendants plus Baruti Hopson, an alleged pimp. CP at 1-26.17 J.S. asserted claims for negligence, outrage, sexual exploitation of children, ratification/vicarious liability, unjust enrichment, invasion of privacy, sexual assault and battery, and civil conspiracy. CP at 21-25. On March 25, 2013, Backpage filed a CR 12(b)(6) motion to dismiss; it argued that the CDA provided it with immunity from liability for J.S.’s claims. CP at 155-84.
¶43 J.S. opposed, arguing, “Backpage engages in three distinct activities, each of which independently excludes CDA immunity.” CP at 194. J.S. asserted that Backpage (1) “ ‘created’ its unlawful ‘escort’ heading,” CP at 195-96 (formatting omitted), (2) “developed the unlawful content by making it ‘useable and available,’ ” CP at 196-97 (formatting omitted), and (3) “encouraged unlawful content.” CP at 197-204 (formatting omitted).
¶44 The trial court rejected J.S.’s first argument, explaining that a website could not be held liable for advertising for escorts because that is a legal activity. Verbatim Tr. of Proceedings (VTP) at 23. The trial court also rejected J.S.’s second argument that Backpage conspired with users. VTP at 15, 23, 50. But the court accepted J.S.’s third argument—that Backpage’s posting rules were “designed to help pimps develop advertisements that can evade the *119unwanted attention of law enforcement, while still conveying the illegal message.” CP at. 201. It therefore denied Backpage’s motion to dismiss, stating,
[T]he question is did Congress tell Superior Court trial judges that you have to - that you are entitled to ignore the CDA or do you have to enforce it? This case is -- honestly, this is, I think, of all the cases in terms of the [CR] 12(b)(6) or summary judgment for that matter, is the closest that I’ve ever come. I mean, it’s right on the line and with all due respect to the fabulous briefing and the great arguments, it really walks the line for me this case, it’s right on the edge.... These are where I’m most concerned, this is what I highlighted over and over again and reread, it’s the posting guidelines.
And, frankly, my note to myself in the sideline was Backpage doesn’t know this is for prostitution and isn’t assisting with the development? And despite the case law, I answer that question just on the side of the plaintiffs and I’m denying a [CR] 12(b)(6) [motion].
VTP at 49-50.
¶45 The Court of Appeals granted Backpage’s motion for discretionary review and then certified the case to this court for direct review under RCW 2.06.030.
ANALYSIS
I. Standard of Review
¶46 This court reviews the denial of a CR 12(b)(6) motion to dismiss de novo. Kinney v. Cook, 159 Wn.2d 837, 842, 154 P.3d 206 (2007). We presume that all facts alleged in the plaintiff’s complaint are true. Tenore v. AT&T Wireless Servs., 136 Wn.2d 322, 330, 962 P.2d 104 (1998). But we are not required to accept the complaint’s legal conclusions as correct. Haberman v. Wash. Pub. Power Supply Sys., 109 Wn.2d 107, 120, 744 P.2d 1032, 750 P.2d 254 (1987). Dismissal is proper when it appears beyond a reasonable doubt that the plaintiff can prove no set of facts that would justify relief. Lakey v. Puget Sound Energy, Inc., 176 Wn.2d 909, 922 n.9, 296 P.3d 860 (2013).
*120II. The CDA Provides Immunity to Interactive Computer Service Providers or Users
A. The Language and Context of Subsection 230(c)(1)
¶47 The resolution of this case depends on our interpretation of a federal statute, 47 U.S.C. § 230(c). It provides:
(1) Treatment of publisher or speaker
No provider or user of an interactive computer service shall be treated as the publisher or speaker of any information provided by another information content provider.
(2) Civil liability
No provider or user of an interactive computer service shall be held liable on account of—
(A) any action voluntarily taken in good faith to restrict access to or availability of material that the provider or user considers to be obscene, lewd, lascivious, filthy, excessively violent, harassing, or otherwise objectionable, whether or not such material is constitutionally protected; or
(B) any action taken to enable or make available to information content providers or others the technical means to restrict access to material described in paragraph (1).
Subsection 230(c)(1)—the basis for Backpage’s motion to dismiss—protects defendants from claims if (1) the defendant is an “interactive computer service . . . provider” or “user,” (2) the cause of action treats the defendant as a publisher or speaker of information, and (3) a different information content provider provided the information. 47 U.S.C. § 230(c)(1). An “interactive computer service” is defined as “any information service, system, or access software provider that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.” 47 U.S.C. § 230(f)(2). An “information content provider,” on the other hand, is defined as any *121person or entity “responsible, in whole or in part, for the creation or development of information provided through the Internet or any other interactive computer service.” 47 U.S.C. § 230(f)(3).
¶48 Subsection 230(e) of the CDA, titled “Effect on other laws,” then provides a limited exception to the immunity described above for defendants in federal criminal prosecutions, even those brought under inconsistent or conflicting laws, but not for defendants in cases brought under inconsistent state laws:
(1) No effect on criminal law
Nothing in this section shall be construed to impair the enforcement of section 223 or 231 of this title, chapter 71 (relating to obscenity) or 110 (relating to sexual exploitation of children) of Title 18, or any other Federal criminal statute.
[[Image here]]
(3) State law
Nothing in this section shall be construed to prevent any State from enforcing any State law that is consistent with this section. No cause of action may be brought and no liability may be imposed under any State or local law that is inconsistent with this section.
47 U.S.C. § 230(e) (emphasis added). As the majority acknowledges, the emphasized last sentence shows the limits of what is carved out, barring any state lawsuit that is based on a theory of liability “ ‘inconsistent with this section.’ ” Majority at 101 (quoting 47 U.S.C. § 230(e)(3)). The “section” is section 230, whose first subsection, as discussed above, prohibits treating interactive computer service providers as “publisher[s] or speaker[s],” 47 U.S.C. § 230(c)(1). Its second subsection bars liability based on certain good faith content restrictions. 47 U.S.C. § 230(c)(2).
¶49 Most courts characterize subsection 230(c)(l)’s language treating Internet service providers as “publisher [s] or speaker [s]” of the content that they display as providing an *122“immunity” from suit.18 A few courts say that this language creates a protection from suit, rather than an absolute immunity.19
¶50 The concurrence finds the difference dispositive. Concurrence at 110 (holding that subsection 230(c) creates “a defense to, not an immunity from, liability arising from a cause of action that would treat the web host as a publisher or speaker”).
¶51 I don’t. Given the allegations in this particular case, the difference in terminology is irrelevant. The question is how far the subsection 230(c)(1) protection reaches, and courts interpreting subsection 230(c)(l)’s language uniformly hold that its protection for publishers is “quite robust.” They apply an expansive definition of “ ‘interactive computer service’ ” provider and a rather restrictive definition of “information content provider.” Carafano v. Metrosplash.com, Inc., 339 F.3d 1119, 1123 (9th Cir. 2003). They hold that the law provides immunity if the plaintiff alleges that the defendant violated a duty deriving from the de*123fendant’s status or conduct as a publisher or speaker. Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1107-09 (9th Cir. 2009). As long as a third party “ ‘willingly provides the essential published content, the interactive service provider receives full immunity regardless of the specific editing or selection process.’ ” Corbis Corp. v. Amazon.com, Inc., 351 F. Supp. 2d 1090, 1118 (W.D. Wash. 2004) (quoting Carafano, 339 F.3d at 1123). The inquiry is whether the defendant “function [ed] as an ‘information content provider’ for the portion of the statement or publication at issue.” Carafano, 339 F.3d at 1123; see also Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 260 (4th Cir. 2009) (affirming district court’s dismissal of complaint where plaintiff failed to show that defendant “was responsible for the creation or development of the allegedly defamatory content at issue”).
¶52 As the majority notes, if a website operator is in part responsible for the creation or development of content, then it is considered an information content provider as to that content and loses immunity from claims predicated on such content. Majority at 101-02; Jones v. Dirty World Entm’t Recordings, LLC, 755 F.3d 398, 408-09 (6th Cir. 2014) (Jones III).
¶53 But critically for this case, a person or entity does not qualify as an information content provider merely by facilitating an individual user’s expression of information, if it is the user alone who selects the content. Carafano, 339 F.3d at 1124.
B. The Policy Choices Reflected in Subsection 230(c)(1)
¶54 J.S. argues, “Granting [immunity to the Backpage [defendants at the CR 12(b)(6) [p]hase of [l]itigation [w]ould [r]esult [i]n [a]bsurdity” because Congress “did not intend to grant absolute immunity to websites let alone immunity to websites whose primary business is to generate profit from the sex trafficking of women and children.” *124Br. of Resp’ts at 37 (boldface omitted). But J.S. provides no citations to congressional intent to support this argument.
¶55 The statute shows that Congress weighed the policy concerns at issue here differently. Subsection 230(b) of the CBA states,
It is the policy of the United States—
(1) to promote the continued development of the Internet and other interactive computer services and other interactive media;
(2) to preserve the vibrant and competitive free market that presently exists for the Internet and other interactive computer services, unfettered by Federal or State regulation;
(3) to encourage the development of technologies which maximize user control over what information is received by individuals, families, and schools who use the Internet and other interactive computer services;
(4) to remove disincentives for the development and utilization of blocking and filtering technologies that empower parents to restrict their children’s access to objectionable or inappropriate online material; and
(5) to ensure vigorous enforcement of Federal criminal laws to deter and punish trafficking in obscenity, stalking, and harassment by means of computer.
47 U.S.C. § 230(b).
¶56 Section 230 thus puts a premium on two basic policy concerns: promoting the free exchange of information and ideas over the Internet, and encouraging voluntary monitoring for offensive or obscene material. Carafano, 339 F.3d at 1122; Batzel v. Smith, 333 F.3d 1018, 1026-30 (9th Cir. 2003). Congress was working against a backdrop of laws providing that publishers of media such as “ ‘newspapers, magazines or television and radio stations’ ” may “ ‘be held liable for publishing or distributing . .. material written or prepared by others.’ ” Batzel, 333 F.3d at 1026 (quoting Blumenthal v. Drudge, 992 F. Supp. 44, 49 (D.D.C. 1998)). Section 230 intentionally treats Internet publishers “differ*125ently from corresponding publishers in print, television and radio.” Carafano, 339 F.3d at 1122; see also Batzel, 333 F.3d at 1026-27.
¶57 In fact, Congress enacted the CDA to respond to Stratton Oakmont, Inc. v. Prodigy Services Co., No. 31063/94, 1995 WL 323710, at *5, 1995 N.Y. Misc. LEXIS 229, at *11-14 (N.Y. Sup. Ct. May 26, 1995), an unpublished state court decision that held that the provider of an online messaging board could be liable for defamatory statements that third-party users posted on the board. See Fair Hous. Council v. Roommates.com, LLC, 521 F.3d 1157, 1163 (9th Cir. 2008) (.Roommates) (explaining Congress’s concern about Stratton Oakmont). The court in Stratton Oakmont ruled that the online board administrator became a “publisher” when it deleted certain offensive third-party postings and that it was therefore subject to liability for the content of defamatory messages that it did not remove. 1995 WL 323710, at *4-5, 1995 N.Y. Misc. LEXIS 229, at *8-14. Congress criticized this decision for discouraging the Internet service provider from voluntarily filtering Internet content because that forum provider’s efforts to remove objectionable content would trigger liability that the forum could avoid by doing nothing. Roommates, 521 F.3d at 1163. Thus, Congress was aware of competing policy concerns when enacting the CDA.
¶58 Many of the CDA decisions note these competing policy concerns. The courts, however, consistently acknowledge that Congress already weighed those competing policies when it enacted subsection 230(c)(1). In PatentWizard, Inc. v. Kinko’s, Inc., 163 F. Supp. 2d 1069 (D.S.D. 2001), for example, a defamation action involving CDA immunity, the court described the conflict between facilitating the Internet’s growth and preventing harm to individuals. It concluded that Congress erred on the side of favoring “robust [Internet] communication”:
[T]his case implicates some important issues of policy. On the one hand, the ability of individual users to log onto the Internet *126anonymously, undeterred by traditional social and legal restraints, tends to promote the kind of unrestrained, robust communication that many people view as the Internet’s most important contribution to society. On the other hand, the ability of members of the public to link an individual’s online identity to his or her physical self is essential to preventing the Internet’s exchange of ideas from causing harm in the real world.
The legislative resolution of these issues will, indirectly, shape the content of communication over the Internet. For now, the § 230 of the [CDA] errs on the side of robust communication, and prevents the plaintiffs from moving forward with their claims.
Id. at 1071-72 (citation omitted); see also Batzel, 333 F.3d at 1028 (“[T]here is an apparent tension between Congress’s goals of promoting free speech while at the same time giving parents the tools to limit the material their children can access over the Internet. . . . The need to balance competing values is a primary impetus for enacting legislation. Tension within statutes is often not a defect but an indication that the legislature was doing its job.”).
¶59 Congress’s policy choice resulted in subsection 230. As the majority acknowledges, federal law preempts state law when the state law “would stand ‘as an obstacle to the accomplishment of the full purposes and objectives of Congress’ in passing § 230 of the CDA.” Zeran v. Am. Online, Inc., 958 F. Supp. 1124, 1134 (E.D. Va.) (quoting English v. Gen. Elec. Co., 496 U.S. 72, 79, 110 S. Ct. 2270, 110 L. Ed. 2d 65 (1990)), aff’d, 129 F.3d 327 (4th Cir. 1997).
III. The CDA Immunizes Backpage prom Liability
¶60 With this background about subsection 230(c)(l)’s language, context, and policy choices in mind, I turn to J.S.’s claims.
*127A. The Complaint’s Factual Allegations Treat Back-page as a Publisher, Not a Content Creator
¶61 The first prerequisite to subsection 230(c)(1) immunity is that the defendant is an interactive service provider. The parties do not dispute Backpage is such an interactive service provider. The parties are correct.20
¶62 The second prerequisite to CDA immunity is that the interactive service provider (here, Backpage) is acting as a publisher or speaker. The parties do not dispute that J.S.’s claims treat Backpage as a publisher or speaker of information, satisfying this second prerequisite to CDA immunity also. Again, the parties are correct: J.S. seeks to impose liability on Backpage for failing to prevent or to remove certain advertisements. CP at 12 (“Backpage.com continues to display prostitution ads that include minors without any meaningful safeguards or protections for the children.”). This constitutes publication. See, e.g., Barnes, 570 F.3d at 1103 (“[R]emoving content is something publishers do, and to impose liability on the basis of such conduct necessarily involves treating the liable party as a publisher of the content it failed to remove.”); Roommates, 521 F.3d at 1170-71 (“[A]ny activity that can be boiled down to deciding whether to exclude material that third parties seek to post online is perforce immune under section 230.”); Chi. Lawyers’ Comm. for Civil Rights under Law, Inc. v. Craigslist, Inc., 519 F.3d 666, 671 (7th Cir. 2008) (ruling that defendant was immune because “only in a capacity as publisher could [the defendant] be liable under [42 U.S.C.] § 3604(c)”); Green v. Am. Online, 318 F.3d 465, 471 (3d Cir. 2003) (“[D]ecisions relating to the monitoring, screening, and deletion of content” are “actions quintessentially related to a publisher’s role.”).
*128¶63 J.S. and the majority, however, argue that Backpage flunks the third prerequisite to CDA immunity because it could also be an information content provider. As discussed above, J.S. argues,
Backpage engages in three distinct activities, each of which independently excludes CDA immunity. First, Backpage creates, at least some, unlawful content with respect to advertising the minor Plaintiffs for sex. Second, Backpage develops unlawful content by making online sex advertisements of the minor Plaintiffs usable and available. Third, Backpage encourages unlawful content, including postings offering the minor Plaintiffs for sex.
CP at 89. Similarly, the majority holds, “Backpage’s advertisement posting rules were not simply neutral policies prohibiting or limiting certain content but were instead ‘specifically designed ... so that pimps can continue to use Backpage.com to traffic in sex.’ ” Majority at 103 (alteration in original) (quoting CP at 12).
¶64 Because we are reviewing a CR 12(b)(6) motion, the assertion that Backpage constitutes a “content provider” must stand or fall on J.S.’s factual allegations, not on these legal arguments.
¶65 First, J.S. alleges, “The Backpage.com defendants were well aware that their website was being used in this way because they developed and required content to ensure that young girls, like the Plaintiffs, would continue to be advertised in this manner.” CP at 2. The allegation about “required content” or content rules is not a basis for liability, as discussed below, at infra Part B. The allegation about awareness of illegal content is irrelevant, as discussed below, at infra Part D. And the allegation about the meaning of “develop” is a legal conclusion, not a factual allegation. We do not consider such legal conclusions. Haberman, 109 Wn.2d at 120.
¶66 J.S. also alleges that Backpage “owns, operates, designs and controls the website Backpage.com, including *129its content,” CP at 3, and that “Backpage.com develops the content of the prostitution advertisements on its website through the use of the foregoing content requirements.” CP at 10. This is a claim that equates content rules with content development. This is a legal assertion, and, as discussed below at infra Part B, it is one that Congress rejected when it enacted the CD A.
¶67 The complaint further alleges, “[Backpage’s] content requirements are specifically designed to control the nature and context of those advertisements so that pimps can continue to use Backpage.com to traffic in sex, including the trafficking of children, and so Backpage.com can continue to profit from those advertisements.” CP at 12. Once again, “content requirements”—even content requirements that promote sex trafficking—do not constitute content development under the CDA.
¶68 The complaint similarly alleges, “Backpage.com does not impose [a licensing] requirement for its website because it believes it is immune from liability, regardless of its substantial role in creating the content and context of the advertisements on its website.” CP at 13. The allegation of “creating the content,” as J.S. presents it here, is a legal conclusion.
¶69 Addressing the specific advertisements at issue, J.S. alleges, “As a result of Backpage.com’s relationship and agreement with [alleged pimp] Hopson, J.S. engaged in sexual activities with adults, including sexual intercourse with multiple adult customers per day for several months.” CP at 17. J.S. also alleges that pimps “dressed S.L. in lingerie and took photographs of her to create advertisements for the Backpage.com escort website. . . . The wordings of the advertisements were sexually suggestive and obvious invitations for commercial sex acts with the underage S.L., and from the appearance of her photographs it was obvious S.L. was underage.” CP at 17-18. J.S. further alleges, “The wordings of the advertisements were sexually suggestive and obvious invitations for commercial sex acts *130with the underage L.C. and from the appearance of her photographs it was obvious L.C. was underage. The advertisements were for prostitution services and included contact information that allowed customers to access L.C.” CP at 20. These allegations, while repulsive, do not demonstrate that Backpage created the content of these advertisements and hence do not form a basis for rejecting the application of CDA immunity here.
¶70 I fear that the majority has accepted J.S.’s legal conclusions while failing to recognize the lack of supporting facts. But when we depart from J.S.’s legal argument and look only at factual allegations—as we must when reviewing a CR 12(b)(6) motion—we find allegations that pimps wrote and uploaded illegal content and that Backpage intentionally published it, knowing that it would lead to child sex trafficking. As discussed in the sections below, Congress has said that that is not content development, but publication.
B. Under the CDA’s Definitions, Backpage Did Not “Develop Content” by Maintaining Neutral Content Requirements
¶71 J.S. argues that Backpage “developed” content by maintaining content requirements for advertisements posted on its website:
[T]he backpage defendants “developed” the content of the escort advertisements themselves by providing phoney “posting rules” and “content requirements” to instruct sex traffickers not to use certain words and graphics in order to avoid growing scrutiny by the public and law enforcement, all with the goal of allowing the backpage defendants to continue profiting from their illegal marketplace for sex.
Br. of Resp’ts at 21.
¶72 This allegation—that Backpage designed its posting rules to induce sex trafficking—might prove true. Indeed, we presume it is true when evaluating the sufficiency of *131J.S.’s complaint. But adopting such posting rules still does not make Backpage a “content provider” within the meaning of the CDA, even under the Ninth Circuit case on which J.S., the majority, and the concurrence place principal reliance. Majority at 102-03; concurrence at 114-15. In that case, Roommates, the court held, “[A] website helps to develop unlawful content, and thus falls within the exception to section 230, if it contributes materially to the alleged illegality of the conduct.” 521 F.3d at 1168.21
¶73 In fact, courts have consistently rejected the contention that defendants “develop” content by maintaining neutral policies prohibiting or limiting certain content. For example, in Dart v. Craigslist, Inc., which the majority cites at 102, the plaintiff claimed that even though Craigslist, an Internet classifieds service, prohibited illegal content on its website, users frequently posted ads promising sex for money. 665 F. Supp. 2d 961, 962, 969 (N.D. Ill. 2009). Consequently, the plaintiff asserted that Craigslist “ma[de] it easier for prostitutes, pimps, and patrons to conduct business.” Id. at 963. A federal court in Illinois dismissed the claims on a Fed. R. Civ. R 12(b)(6) motion, explaining, “Plaintiff’s argument that Craigslist causes or induces illegal content is further undercut by the fact that Craigslist repeatedly warns users not to post such content. While we accept as true for the purposes of this motion plaintiff’s allegation that users routinely flout Craigslist’s guidelines, it is not because Craigslist has caused them to do so. Or if it has, it is only ‘in the sense that no one could post [unlawful content] if craigslist did not offer a forum.’ ” *132Id. at 969 (alteration in original) (quoting Chi. Lawyers’, 519 F.3d at 671); see also Chi. Lawyers’, 519 F.3d at 671 (“Nothing in the service craigslist offers induces anyone to post any particular listing.”); Roommates, 521 F.3d at 1171 (“To be sure, the website provided neutral tools, which the anonymous dastard used to publish the libel, but the website did absolutely nothing to encourage the posting of defamatory content—indeed, the defamatory posting was contrary to the website’s express policies.” (citing Carafano, 339 F.3d at 1124)); Goddard v. Google, Inc., 640 F. Supp. 2d 1193, 1198 (N.D. Cal. 2009) (rejecting plaintiff’s claim relating to third-party ads where the ads were “ ‘contrary to [Google’s] express polic[y]’ ” (alterations in original) (quoting Roommates, 521 F.3d at 1171)).
¶74 The facts in Dart are analogous to the facts here. J.S. alleges that pimps—not Backpage—created and uploaded the ads at issue. CP at 2 (“adult pimps . . . posted advertisements for the girls”), 17 (“adult pimps . . . create [d] . . . and then uploaded [the] advertisements of S.L. onto . . . Backpage.com”). Nothing in Backpage’s policies obligated users to flout Backpage’s express content requirements or to post unlawful content. J.S.’s allegations indicate that the pimps chose the content ultimately used in the advertisements. CP at 2, 12, 16, 17-18, 20-21. The actual “information” at issue consisted of the particular wording and photos that the pimps provided. CP at 16-21.
¶75 Thus, holding Backpage liable would punish it for publishing third party content, and the CDA prohibits such liability. See also Jane Doe v. MySpace, Inc., 528 F.3d 413, 420 (5th Cir. 2008) (dismissing claims brought on behalf of a minor sexually assaulted after meeting a man through the defendant’s website: “[Plaintiffs’] claims are barred by [section 230], notwithstanding their assertion that they only seek to hold MySpace liable for its failure to implement measures that would have prevented [the abuse]. Their allegations are merely another way of claiming that MySpace was liable for . . . third-party-generated content.”); *133Julie Doe v. MySpace Inc., 175 Cal. App. 4th 561, 573, 96 Cal. Rptr. 3d 148 (2009) (“[Plaintiffs] want MySpace to ensure that sexual predators do not gain access to (i.e., communicate with) minors on its Web site. That type of activity—to restrict or make available certain material— is expressly covered by section 230 .”); John Doe v. Sex-Search.com, 502 F. Supp. 2d 719, 727-28 (N.D. Ohio 2007) (“At the end of the day . . . Plaintiff is seeking to hold SexSearch liable for its publication of third-party content and harms flowing from the dissemination of that content. ... Section 230 specifically proscribes liability in such circumstances.”), aff’d on other grounds, 551 F.3d 412 (6th Cir. 2008).
176 J.S. and the majority then rely on Roommates, 521 F.3d at 1168, to suggest that Backpage lost immunity because it “ ‘contribute [d] materially to the alleged illegality of the conduct.’ ” Majority at 103.
¶77 They misread Roommates. In Roommates, the Ninth Circuit did hold that Roommates.com was an information content provider and was not entitled to immunity from liability for violating housing discrimination laws under the CDA. 521 F.3d at 1164. But as a condition for using its website, which is designed to help individuals find suitable roommates, Roommates.com required users to create a profile describing the user’s desired roommate and mandated that users “disclose his sex, sexual orientation and whether he would bring children to a household.” Id. at 1161. Notably, the website also encouraged users to provide separate comments “in an open-ended essay” describing themselves and their desired roommate. Id. The Ninth Circuit ruled that while the website’s users were “information content providers” because they ultimately provided the information for their profiles, this “does not preclude Roommate [s.com] from also being, an information content provider by helping ‘develop’ at least ‘in part’ the information in the [mandatory dropdown menu] profiles” through its required questionnaire. Id. at 1165. The Ninth Circuit *134therefore concluded that Roommates.com lacked immunity for the discriminatory content that it mandated users provide with that drop-down menu and required discriminatory fields:
Roommate [s.com] does not merely provide a framework that could be utilized for proper or improper purposes; rather, Roommate [s.com] ⅛ work in developing the discriminatory questions, discriminatory answers and discriminatory search mechanism is directly related to the alleged illegality of the site. . . . Roommate [s.com] is directly involved with developing and enforcing a system that subjects subscribers to allegedly discriminatory housing practices.
Id. at 1172.
¶78 Critically, however, Roommates also held that the defendant was immune from liability for the open-ended comments users posted, which the website neither required nor shaped through its questionnaire:
Roommate [s.com] publishes these comments as written. It does not provide any specific guidance as to what the essay should contain, nor does it urge subscribers to input discriminatory preferences. Roommate[s.com] is not responsible, in whole or in part, for the development of this content, which comes entirely from subscribers and is passively displayed by Roommate [s.com]. Without reviewing every essay, Roommate [s.com] would have no way to distinguish unlawful discriminatory preferences from perfectly legitimate statements. Nor can there be any doubt that this information was tendered to Roommate [s.com] for publication online.
Id. at 1173-74 (footnote omitted).
¶79 Thus, the defendant in Roommates was immune from liability for claims based on nonmandatory content even if this content showed roommate selection on a discriminatory basis. But it was not immune for alleged violations of housing discrimination laws based on the comments that Roommates.com elicited with mandatory illegal questions about race, sex, or sexual preferences.
*135¶80 Here, J.S. alleges that Backpage maintains policies prohibiting solicitation for illegal services “exchanging sexual favors for money or other valuable consideration,” prohibiting material that exploits minors, and prohibiting material that “in any way constitutes or assists in human trafficking.” CP at 9-10. J.S. also acknowledges—and even alleges—that Backpage prohibits the use of sexually explicit language; naked images; images using transparent clothing, graphic box, or pixelization to cover bare breasts or genitalia; certain code words; suggesting an exchange of sex acts for money; and advertising an illegal service. CP at 8. If users post advertisements that do not comply with these guidelines, it is not because Backpage caused them to do so with mandatory questions or in any other way. Thus, contrary to the majority’s and the concurrence’s arguments, majority at 103; concurrence at 113-15, unlike the website in Roommates, Backpage does not tell users that they should or must include certain information as a condition of using the website. And J.S. does not allege that Backpage induces users to post particular advertisements or express a preference for soliciting minors for sex. See Chi. Lawyers’, 519 F.3d at 671-72. Backpage instead “provide[s] a framework that could be utilized for proper or improper purposes.” Roommates, 521 F.3d at 1172.
¶81 Based on these factual allegations, Backpage’s rules did not cause or induce anyone to create, post, or search for illegal content. See Dart, 665 F. Supp. 2d at 969. Therefore, even under Roommates, J.S. fails to allege facts that would establish Backpage created content through its posting requirements.
C. Under the CDA, There Is No For-Profit Exemption
¶82 J.S. also claims that CDA immunity does not apply because Backpage derives the “vast majority” of its income “from sex trafficking.” Br. of Resp’ts at 24. Backpage allegedly “provid [es] commissions to pimps who refer other pimp customers,” “accepts pre-paid credit card payments for the *136advertisements of more than one girl from the same source,” and “charge [s] their users a higher fee to post in their ‘escort’ section than they do for any other section on their website.” Id.
¶83 But under the CDA, “ ‘[t]he fact that a website elicits online content for profit is immaterial; the only relevant inquiry is whether the interactive service provider “creates” or “develops” that content.’ ” M.A. v. Vill. Voice Media Holdings, LLC, 809 F. Supp. 2d 1041, 1050 (E.D. Mo. 2011) (alteration in original) (quoting Goddard v. Google, Inc. No. C 08-2738JF(PVT), 2008 WL 5245490, at *3, 2008 U.S. Dist. LEXIS 101890, at *10 (N.D. Cal. Dec. 17, 2008) (court order)). Barring subsection 230(c) immunity because Back-page structured its website to increase its profits “would be to create a for-profit exception to § 230’s broad grant of immunity. This the Court may not do.” Id.
f 84 Based on the allegations in this complaint, Backpage did not materially contribute to the development or creation of the content at issue no matter how much it benefited financially from the pimps’ use of its website.
D. Under the CDA, Backpage’s Escort Category Does Not Defeat Immunity
¶85 J.S. also claims that Backpage contributes materially to the unlawful content of the advertisements on its website because “Backpage chose the term ‘escorts’ as its heading because it means ‘prostitutes’ in the world of sex trafficking, and thus would most effectively identify the internet location of illicit sex ads to johns.” Br. of Resp’ts at 30. J.S. asserts that Backpage placed its own logo and the word “escort” on the individual ads in the “escort” section. Id.22 J.S. further argues that Backpage “encourages illegal *137content” because “selling sex online is backpage’s business model” and because its website contains an “ ‘escorts’ ” section. Id. at 25,27-28, J.S. continues that Backpage’s “knowledge about the illicit ads in its ‘escorts’ section shows that it is well aware that the services offered on its website are (1) illegal and (2) not the same as any of the lawful services regulated by state or municipal law.” Id. at 28.
¶86 J.S. cites First Global Communications, Inc. v. Bond, 413 F. Supp. 2d 1150, 1152 (W.D. Wash. 2006), and states that the case “recognize [ed] ‘escort was a euphemism for prostitution services.’ ” Br. of Resp’ts at 28. This is incorrect. In fact, Bond involved websites that admittedly provided information about prostitution services in the United States and abroad. 413 F. Supp. 2d at 1151-52. The court made no findings about the term “escort” and did not seek to define this term. Rather, in describing the website, the court noted, “Plaintiff’s counsel acknowledged at oral argument that ‘escort services’ is essentially a euphemism for prostitution services.” Id. at 1152. Therefore, we reject J.S.’s argument. See also City of Yakima v. Emmons, 25 Wn. App. 798, 802, 609 P.2d 973 (1980) (recognizing the existence of “legitimate escort service [s]”).
¶87 Even if “escort” were a euphemism for “prostitute,” subsection 230(c) would still provide immunity. In M.A., 809 F. Supp. 2d at 1049, the court stated, “[T]he creation by Backpage of an ‘adult’ category does not impose liability on Backpage for ads posted in that category.” The court in M.A. cited Dart in rejecting the plaintiff’s claim that Backpage lacked immunity because it created an “escort” category: “ ‘Craigslist created the categories, but its users create the content of the ads and select which categories their ads will appear in.’ ” Id. (quoting Dart, 665 F. Supp. at 962).23
*138¶88 Similarly, in Prickett v. InfoUSA, Inc., 561 F. Supp. 2d 646, 651 (E.D. Tex. 2006), the court rejected plaintiffs’ argument “that because the anonymous third party was prompted to select subcategories through the Defendant’s database gathering system, the Defendant directed the third party’s selections. The fact that some of the content was formulated in response to the Defendant’s prompts does not alter the Defendant’s status [as a publisher].” Roommates similarly held that by creating a neutral category “escort,” a legal service in Washington, Backpage provided a tool but that the pimps were the ones who used it to develop the unlawful content. 521 F.3d at 1172. Accordingly, the creation of this category does not establish that Backpage contributed materially to unlawful content of the ads (within the meaning of the CD A).
¶89 In fact, other federal courts have held that the First Amendment to the United States Constitution protects escort ads and that the CDA preempts state measures imposing liability for publishing escort ads. In Backpage.com, LLC v. McKenna, for example, the court struck down as unconstitutionally vague a Washington statute that targeted Backpage by creating a criminal offense for “ ‘advertising commercial sexual abuse of a minor.’ ” 881 F. Supp. 2d 1262, 1268 (W.D. Wash. 2012) (quoting S.B. 6251, at 2, 62d Leg., *139Reg. Sess. (Wash. 2012)).24 The court found it “unlikely that Defendants would be able to prove that all online advertisements for escort services are ads for prostitution.” Id. at 1282. The court expressed concern that “a website that contains a section for postings for escort services that chooses to either shut down that section or require age verification will likely chill protected speech in the course of doing so” Id.;25 see also Backpage.com, LLC v. Cooper, 939 F. Supp. 2d 805, 823 (M.D. Tenn. 2013) (CDA preempted a Tennessee statute similar to Washington’s, which “impose [d] liability on websites such as Backpage.com for selling or offering to sell advertisements, activity inherent in their role as publishers.”); Dart, 665 F. Supp. 2d at 968 (“Plaintiff is simply wrong when he insists that [the ‘erotic services’ category and subcategories] are all synonyms for illegal sexual services.”). These cases demonstrate that a category for escort services on Backpage’s website is another neutral, legal tool that users misuse to commit unlawful acts. Therefore, J.S. cannot use this as a basis to defeat immunity.
E. Under the CDA, Backpage’s Alleged Knowledge Does Not Defeat Immunity
¶90 We are thus left with J.S.’s theory that Backpage is liable for knowingly encouraging unlawful content promoting sex trafficking of children. But courts have consistently held that an allegation that a defendant encourages unlawful content is insufficient to defeat CDA immunity. See, e.g., Hill v. StubHub, Inc., 219 N.C. App. 227, 727 S.E.2d 550, 560 (2012) (“the fact that a website acted in such a manner *140as to encourage the publication of unlawful material does not preclude a finding of immunity pursuant to [section] 230”); Ascentive, LLC v. Opinion Corp., 842 F. Supp. 2d 450, 476 (E.D.N.Y. 2011) (“[T]here is simply ‘no authority for the proposition that [encouraging the publication of defamatory content] makes the website operator responsible, in whole or in part, for the “creation or development” of every post on the site.’ ” (second alteration in original) (quoting Glob. Royalties, Ltd. v. Xcentric Ventures, LLC, 544 F. Supp. 2d 929, 933 (D. Ariz. 2008) (holding that the ripoffreport.com website was not an information content provider even though it allegedly encouraged defamatory reviews by others for its financial benefit)).
¶91 As the First Circuit explained, “It is, by now, well established that notice of the unlawful nature of the information provided is not enough to make it the service provider’s own speech.” Universal Commc’n Sys., Inc. v. Lycos, 478 F.3d 413, 420 (1st Cir. 2007). “Section 230 immunity applies even after notice of the potentially unlawful nature of the third-party content.” Id.; see also Zeran, 129 F.3d at 333 (“[i]f computer service providers were subject to distributor liability, they would face potential liability each time they receive notice of a potentially defamatory statement—from any party, concerning any message,” and such notice-based liability “would deter service providers from regulating the dissemination of offensive material over their own services” by confronting them with “ceaseless choices of suppressing controversial speech or sustaining prohibitive liability,” which is contrary to section 230’s statutory purposes). Thus, despite Backpage’s alleged knowledge that-its users post illegal content, its “ ‘failure to intervene is immunized.’” M.A., 809 F. Supp. 2d at 1051 (quoting Goddard, 2008 WL 5245490, at *3, 2008 U.S. Dist. LEXIS 101890, at *9).
¶92 To be sure, intentionally promoting child sex trafficking is a serious crime in our state. But encouraging users to use a website—even with the intent to promote sex *141trafficking of minors—does not convert a defendant into a “content provider” within the meaning of the CDA.
F. Subsection 230(c)(1) Contains No Good Faith Requirement
¶93 J.S. further claims that Backpage lacks immunity because “backpage’s ‘posting rules’ and ‘content requirements’ are not developed or enforced in a good faith effort to restrict offensive content, but rather in a surreptitious effort to evade law enforcement, skirt legal liability, and maintain the profitability of its escort website.” Br. of Resp’ts at 31. The concurrence echoes this argument. Concurrence at 110 n.9. J.S. and the concurrence cite 47 U.S.C. § 230(c)(2), which contains a good faith prerequisite to subsection 230(c)(2) immunity, to support this position.
¶94 But Backpage moved to dismiss based on subsection 230(c)(1), a provision separate from subsection 230(c)(2). Subsection 230(c)(1) contains no intent-based exception to the immunity that it provides. See Levitt v. Yelp! Inc., No. C-10-1321-EMC, 2011 WL 5079526, at *7, 2011 U.S. Dist. LEXIS 124082, at *24 (N.D. Cal. Oct. 26, 2011) (court order) (“[subsection 230](c)(l)’s immunity applies regardless of whether the publisher acts in good faith”), aff’d, 765 F.3d 1123 (9th Cir. 2014); see also Barnes, 570 F.3d at 1105 (“Subsection [230](c)(1), by itself, shields from liability all publication decisions, whether to edit, to remove, or to post, with respect to content generated entirely by third parties. Subsection [230](c)(2), for its part, provides an additional shield from liability . . . not merely [for] those whom subsection [230] (c)(1) already protects, but [for] any provider of an interactive computer service.”).
¶95 For that reason, courts have found that defendants are immune under subsection 230(c)(1) even if they act in bad faith. See, e.g., Zeran, 129 F.3d at 331-33 (interactive service provider immune from defamation liability even when it has actual knowledge of statement’s falsity); Asia Econ. Inst. v. Xcentric Ventures LLC, No. CV 10-01360 SVW *142(PJWx), 2011 WL 2469822, at *6, 2011 U.S. Dist. LEXIS 145380, at *19 (C.D. Cal. May 4, 2011) (court order) (holding that defendant’s deliberate manipulation of HTML (hypertext markup language) computer code for paying customers to make certain reviews more visible in online search results was immune under section 230 and that “[a]bsent a changing of the disputed reports’ substantive content that is visible to consumers, liability cannot be found”); Blumenthal, 992 F. Supp. at 52.
¶96 The concurrence seeks to avoid this conclusion by arguing that subsection 230(c)(2) basically eviscerates subsection 230(c)(1). It does this by arguing that subsection 230(c)(2) provides the defendant with the defense, while subsection 230(c)(1) essentially provides the defendant with nothing. Concurrence at 107-08. But we cannot ignore the plain language of a federal statute, or treat it as a superfluous, any more than we can do that with a state statute. As the Seventh Circuit ruled, in rejecting the same argument, “subsection 230(c)(2) does not deal with the liability of speakers and publishers, the subject of subsection 230(c)(1). We read each to do exactly what it says.” Chi. Lawyers’, 519 F.3d at 671 (affirming grant of summary judgment).
G. The Cases That J.S. Cites Do Not Support Their Legal Arguments
¶97 J.S. compares this case to Anthony v. Yahoo!, Inc., 421 F. Supp. 2d 1257 (N.D. Cal. 2006), NPS LLC v. StubHub, Inc., No. 06-4874-BLS1, 2009 WL 995483, at *1, 2009 Mass. Super. LEXIS 97 at *1 (Jan. 26, 2009) (court order), Jones v. Dirty World Entertainment Recordings, LLC, 965 F. Supp. 2d 818 (E.D. Ky. 2013) (Jones II), rev’d and vacated, Jones III, 755 F.3d 398, and Jane Doe v. Internet Brands, Inc., 767 F.3d 894 (9th Cir. 2014). Br. of Resp’ts at 32-37; Resp’ts Notice of Suppl. Auth., Ex. A.
¶98 In Anthony, the court rejected Yahoo’s claim of immunity from liability where the plaintiff alleged that *143Yahoo created false dating profiles posted on its website and sent them to users “for the purpose of luring them into renewing their subscriptions.” 421 F. Supp. 2d at 1262. The court held that Yahoo was a content provider and was not immune from tort liability because it created the false profiles. Id. at 1263. But in contrast to the plaintiff in Anthony, J.S. does not allege that Backpage actually chose the content of the ads or otherwise created the actual challenged content. Thus, J.S. cannot rely on this case.
¶99 In NPS, a Massachusetts state trial court applied the CDA and denied a website operator’s motion for summary judgment with respect to a claim by a football team and stadium owner of intentional interference with the team’s advantageous relationship with its season tickets holders. NPS, 2009 WL 995483, at *4, 2009 Mass. Super. LEXIS 97, at *10-13. The court ruled that evidence in the record showed that the website materially contributed to its sellers’ illegal “ ‘ticket scalping’ ” and, thus, CDA immunity did not apply. 2009 WL 995483, at *13, 2009 Mass. Super. LEXIS 97, at *37. Specifically, the website’s pricing structure meant that it profited from violations of antiscalping laws; the website did not require a seller to disclose the face value of a ticket, so a buyer was unaware of whether the ticket price was above the legal threshold; and the website “affirmatively encouraged” “underpriced ticket [ ]” sales by waiving its fees for a certain class of sellers. 2009 WL 995483, at *11, 2009 Mass. Super. LEXIS 97, at *33. The court said that the absence of information about the face value of a ticket precluded a buyer from knowing if a ticket price was above the price threshold set by law and prevented any policing of the website to prohibit scalping. 2009 WL 995483, at *11, 2009 Mass. Super. LEXIS 97, at *33.
¶100 Arguably, Backpage similarly engaged in willful blindness and maintained a pricing structure that encouraged pimps to misuse its website. But NPS conflicts with the cases discussed above that rejected similar arguments about a website’s notice of the illegal content and its pricing *144structure. Notably, later cases have rejected NPS. See, e.g., Milgram v. Orbitz Worldwide, Inc., 419 N.J. Super. 305, 16 A.3d 1113, 1126 (2010) (finding online ticket marketplace immune; dismissing NPS as inconsistent with other cases and noting that it was, “quite frankly, unclear . . . which facts the court used in reaching the conclusion that § 230 did not apply”); Hill, 727 S.E.2d at 563 (“declining] to follow” NPS as “inconsistent with the decisions concluding that knowledge of unlawful content does not strip a website of [section 230] immunity”). Although it is arguable that Backpage, like StubHub, contributed to the illegality here, NPS is an outlier.
¶101 Internet Brands does not support J.S.’s claims, either. In Internet Brands, the Ninth Circuit held that the CDA did not apply to a model’s claim against the operator of a social networking site for models for its negligent failure to warn that rapists were using the website to lure models to fake auditions where they would be drugged and sexually assaulted. 767 F.3d at 895. The court determined that the model’s claim did not seek to hold the defendant liable for its failure to remove content that others created; rather, the claim sought to hold the defendant liable for its own failure to provide information that it allegedly possessed about the rapists. Id. at 897. The court explained, “Any obligation to warn could have been satisfied without changes to the content posted by the website’s users. Internet Brands would simply have been required to give a warning to Model Mayhem users, perhaps by posting a notice on the website or by informing users by e-mail” the information it had about the rapists’ activities. Id. Because the plaintiff allegedly failed to generate its own warning to users, CDA immunity did not apply. Id. at 898. Here, J.S. alleges no similar failure to warn claim. J.S. seeks to hold Backpage liable as a publisher of content that third parties created.
¶102 Finally, J.S. cites to Jones. In Jones, users could anonymously upload comments, photographs, and videos to *145a website called “www.TheDirty.com” which the website’s operator would select and publish along with his own editorial comments. Jones v. Dirty World Entm’t Recordings, LLC, 840 F. Supp. 2d 1008, 1009 (E.D. Ky. 2012) (Jones I). After the plaintiff became the unwelcome subject of several posts, the district court denied immunity from her state tort claims. Jones II, 965 F. Supp. 2d at 823. The court found that the defendant “invited and encouraged” the postings through its name and by inciting the site’s viewers to form “ ‘the Dirty Army,’ which [the defendant] urged to have ‘a war mentality’ against anyone who dared to object to having their character assassinated.” Id. at 822-23. The defendant’s comments about the plaintiff added to the posts at issue “effectively ratified and adopted the defamatory third-party post.” Id. at 823.
¶103 After J.S. filed its brief, however, the Sixth Circuit reversed. Jones III, 755 F.3d at 402. Applying the material contribution test defined in Roommates and rejecting the district court’s “encouragement” test, the Sixth Circuit held,
Dirty World and Richie did not author the statements at issue; however, they did select the statements for publication. But Richie and Dirty World cannot be found to have materially contributed to the defamatory content of the statements posted on October 27 and December 7, 2009, simply because those posts were selected for publication. Nor can they be found to have materially contributed to the defamatory content through the decision not to remove the posts. . . .
Unlike in Roommates, the website that Richie operated did not require users to post illegal or actionable content as a condition of use. Nor does the name of the website, www.The Dirty.com, suggest that only illegal or actionable content will be published. Unlike in [Federal Trade Commission v.] Accusearch[ Inc., 570 F.3d 1187 (10th Cir. 2009)], Richie or Dirty World did not compensate users for the submission of unlawful content. The website’s content submission form simply instructs users to “[t]ell us what’s happening. Remember to tell us who, what, when, where, why.” The form additionally provides labels by which to categorize the submission. These *146tools, neutral (both in orientation and design) as to what third parties submit, do not constitute a material contribution to any defamatory speech that is uploaded.
Id. at 415-16 (fourth alteration in original).
IV. No Relevant Difference Exists between State and Federal Pleading Standards Here
¶104 Backpage also claims that the trial court applied CR 12(b)(6) improperly because it “went beyond just accepting Plaintiffs’ factual allegations” and credited J.S.’s legal contentions that Backpage could be held liable for “ ‘assist-ting] in developing’ content.” Appellants’ Opening Br. at 43. Backpage also alleges, “To the extent the Superior Court felt constrained to reject federal case law because of Washington’s more lenient CR 12(b)(6) pleading standards, it erred for the separate reason that state procedural rules cannot trump federal substantive rights.” Id. at 44.
¶105 While I agree that it appears the trial court’s order erroneously credited J.S.’s legal conclusions, rather than just J.S.’s factual allegations, federal and state law do not differ about crediting legal conclusions in a plaintiff’s complaint on a CR or Fed. R. Civ. P. 12(b)(6) motion. Haberman, 109 Wn.2d at 120 (“[t]he court need not accept legal conclusions as correct”); Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed. 2d 209 (1986) (on a motion to dismiss, courts “are not bound to accept as true a legal conclusion couched as a factual allegation”). Washington’s more relaxed pleading standards did not play any role in this case.
CONCLUSION
¶106 This case does not ask us to decide whether pimps should be able to traffic our children without consequence. The answer to that question is certainly no. And this case does not ask us to decide whether third party accomplices or coconspirators should be able to escape criminal prosecu*147tion for human trafficking and child rape. The answer to that is also a resounding no. Instead, the question before us is whether the CDA, a federal státute, shields this defendant from this state law claim. Using settled principles of statutory interpretation, the CDA compels me to conclude that the answer to that question is yes. J.S. fails to allege facts sufficient to prove that Backpage was a content provider as opposed to a service provider. Thus, subsection 230(c) immunizes Backpage from liability for J.S.’s claims. And subsection 230(c) trumps conflicting state law.
¶107 I would therefore reverse the trial court’s denial of Backpage’s CR 12(b)(6) motion to dismiss. I respectfully dissent.
Owens and Fairhurst, JJ., concur with Gordon McCloud, J.

 Minor plaintiffs—J.S., S.L., and L.C. (collectively J.S.).


 Village Voice Media Holdings, d/b/a Backpage.com; Backpage.com LLC; and New Times Media LLC, d/b/a Backpage.com (collectively Backpage).


 Because we review de novo the trial court’s denial of a CR 12(b)(6) motion, we presume that the complaint’s factual allegations are true. Tenore v. AT&T Wireless Servs., 136 Wn.2d 322, 330, 962 P.2d 104 (1998).


 Hopson is currently in prison for abusing and prostituting one of the plaintiffs. CP at 3-4, 2778. J.S. did not pursue its action against Hopson. Appellants’ Opening Br. at 7.


 Jones v. Dirty World Entm’t Recordings, LLC, 755 F.3d 398, 406-07 (6th Cir. 2014); see also Almeida v. Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006) (“The majority of federal circuits have interpreted the CD A to establish broad ‘federal immunity to any cause of action that would make service providers liable for information originating with a third-party user of the service.’ ” (quoting Zeran v. Am. Online, Inc., 129 F.3d 327, 330 (4th Cir. 1997)); accord Johnson v. Arden, 614 F.3d 785, 791 (8th Cir. 2010); Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 254 (4th Cir. 2009) (“ ‘[I]mmunity is an immunity from suit rather than a mere defense to liability’ and ... ‘is effectively lost if a case is erroneously permitted to go to trial.’ ” (emphasis omitted) (quoting Brown v. Gilmore, 278 F.3d 362, 366 n.2 (4th Cir. 2002))); Jane Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir. 2008); Chi. Lawyers’ Comm. for Civil Rights under Law, Inc. v. Craigslist, Inc., 519 F.3d 666, 671 (7th Cir. 2008); Universal Commc’n Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 418-19 (1st Cir. 2007); Batzel v. Smith, 333 F.3d 1018, 1026-30 (9th Cir. 2003); Green v. Am. Online, 318 F.3d 465, 471 (3d Cir. 2003); Ben Ezra, Weinstein, & Co. v. Am. Online, Inc., 206 F.3d 980, 984-85 (10th Cir. 2000); Zeran, 129 F.3d at 330 (“By its plain language, § 230 creates a federal immunity to any cause of action that would make service providers liable for information originating with a third-party user of the service.”); Corbis Corp. v. Amazon.com, Inc., 351 F. Supp. 2d 1090 (W.D. Wash. 2004), overruled on other grounds by Cosmetics Ideas, Inc. v. IAC/Interactivecorp, 606 F.3d 612 (9th Cir. 2010).


 See, e.g., John Doe v. GTE Corp., 347 F.3d 655, 660 (7th Cir. 2003) (reading “§ 230(c)(1) as a definitional clause rather than as an immunity from liability’).


 See generally Roommates, 521 F.3d at 1162 n.6; see also M.A. v. Vill. Voice Media Holdings, LLC, 809 F. Supp. 2d 1041, 1048 (E.D. Mo. 2011) (holding that Backpage is an interactive computer service); Schneider v. Amazon.com, Inc., 108 Wn. App. 454, 460-61, 31 P.3d 37 (2001) (Internet service providers are interactive computer services).


 J.S. asserts that the court in Roommates “approved of several definitions of the term ‘develop’ and several methods by which a provider can become a ‘developer,’ ” including making information “ ‘usable or available’ ” and by “ ‘researching, writing, gathering, organizing and editing information for publication on websites.’ ” Br. of Resp’ts at 17-18 (quoting Roommates, 521 F.3d at 1168-69). J.S. misreads this case. The court in Roommates stated, “[T]o read the term so broadly would defeat the purposes of section 230 by swallowing up every bit of the immunity that the section otherwise provides.” 521 F.3d at 1167. And contrary to J.S.’s assertion, Br. of Resp’ts at 19, the Tenth Circuit in Federal Trade Commission v. Accusearch Inc., 570 F.3d 1187, 1200 (2009), applied the Ninth Circuit’s definition stated in Roommates.


 Backpage contends that the website automatically generates the labels on the ads identifying the category in which the ad appears. Appellants’ Reply Br. at 18 n.15. Other courts have rejected similar claims that this defeats CDA immunity. See Seldon v. Magedson, No. CV-13-00072-PHX-DGC, 2014 WL 1456316, at *4, *6, 2014 U.S. Dist. LEXIS 51857 at *10-11, *15 (D. Ariz. Apr. 15, 2014) (court order) *137(“software that automatically published and filed a third-party’s statements” as “philip-seldon | Ripoff Report | Complaints Reviews Scams Lawsuits Frauds Reported” “does not undercut Xcentric’s claim to immunity under the CDA”).


 J.S. contends that M.A. is distinguishable because “while M.A. involved similar facts (i.e. a minor trafficked on backpage.com), it was pleaded much *138differently than the child victims’ case and the Missouri court was thereby limited in its analysis.” Br. of Resp’ts at 32-33. Specifically, J.S. argues that M.A involved no allegations thát Backpage was responsible for developing the ad content at issue or for encouraging the development of the content’s offensive nature and that the court “mistakenly seemed to regard backpage.com as an innocent classified ads website, instead of a deliberate purveyor of prostitution.” Id. at 33.
J.S. is partially correct. The M.A. plaintiff alleged that Backpage ‘“[w]as responsible in part for the development and/or creation of information provided through the internet or other internet computer service,’ ” M.A., 809 F. Supp. 2d at 1044 (alteration in original), but also stated later that she was not suing Backpage for the ad content. Id. at 1046. In this case, in contrast, J.S. is suing Backpage for the ad content. But J.S.’s arguments still conflict with the allegations that pimps, not Backpage, uploaded advertisements with sexually suggestive wording and photographs. CP at 16, 17, 20. And the complaint here still alleges no facts showing that Backpage actually selected the wording or photos that the ads at issue contained.


 The court in McKenna stated, “Washington legislators have openly stated that the challenged statute is aimed at Backpage.com and that they seek to eliminate escort ads and similar Internet postings.” McKenna, 881 F. Supp. 2d at 1270.


 The court in McKenna also reasoned that “numerous states license, tax and otherwise regulate escort services as legitimate businesses.” Id. at 1282; see, e.g., RCW 82.04.050(3)(g) (escort services subject to state business and occupation tax); see also Appellants’ Opening Br. at 30-31 n.13 (listing state and municipal provisions recognizing and regulating escort services).